





CITATION:
R. v.
Veenhof
, 2011 ONCA 195



DATE:  20110311



DOCKET: C52234



COURT OF APPEAL FOR ONTARIO



Simmons, Rouleau and Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Applicant (Appellant)



and



Derek Veenhof



Respondent



Robert Gattrell, for the appellant



Paul Calarco, for the respondent



Heard and released orally: March 7, 2011



On appeal from sentence imposed by Justice Don Taliano of the
          Superior Court of Justice, dated May 10, 2010.



ENDORSEMENT



[1]

The respondent pled guilty to aggravated assaulted and,
    following a trial, was convicted of assault with a weapon.

[2]

On the trial judges findings, the respondent was the
    instigator in escalating to violence an incident involving uninvited house
    party guests. The respondent broke a beer bottle over one victims head,
    causing a wound necessitating six stitches. He then took the opportunity to
    retrieve a sword and struck the other victim in the back while waving the sword,
    causing a wound necessitating 26 stitches.

[3]

Taliano J. sentenced the respondent to a six month
    conditional sentence, which included 120 hours of community service and a
    curfew from 11 p.m. to 6 a.m., together with 12 months probation.

[4]

The Crown seeks leave to appeal and asks that a sentence of
    imprisonment be imposed. In our view, it was open to the sentencing judge to
    impose a conditional sentence because of the respondents youth, lack of a
    prior record, his expression of remorse, his bright prospects and the fact that
    his conduct on the evening in question was apparently out of character.

[5]

That said, the duration and terms of the conditional sentence
    imposed were wholly inadequate to address the sentencing goals of denunciation
    and general deterrence for these very serious offences.

[6]

The appellant has now served his conditional sentence and is
    on probation. The fresh evidence demonstrates he is doing well.

[7]

In the circumstances, we allow the appeal, set aside the
    conditional sentence imposed, substitute a conditional sentence of 2 years less
    7 days taking account of pre-sentence custody and give 10 months credit for
    time served, leaving a conditional sentence of 14 months less 7 days.  We impose house arrest for the first seven months
    of the conditional sentence, with exceptions for school, work, medical appointments,
    attending on his conditional sentence supervisor and other purposes as approved
    by the conditional sentence supervisor in writing. Otherwise the terms imposed
    by the trial judge save for community service shall continue in place for the
    duration of the conditional sentence. The terms of the probation order imposed
    shall remain in full force and effect.

[8]

The respondent shall attend upon his conditional sentence
    supervisor no later than March 14, 2011 for the purposes of implementing this
    sentence failing which a bench warrant may issue at the request of the Crown.


Signed:           Janet Simmons
    J.A.

Paul Rouleau J.A.


Karakatsanis J.A.


